Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leon McCollum appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McCollum, No. 4:06-cr-00082-RBH-l (D.S.C. filed Aug. 11, 2009, entered Aug. 12, 2009). McCollum’s challenge to the career offender enhancement cannot be addressed in a § 3582 motion. See United States v. Dunphy, 551 F.3d 247, 251-53 (4th Cir.) (holding that “proceedings under § 3582(c) do not constitute a full resentencing”), cert. denied, — U.S. —, 129 S.Ct. 240, 173 L.Ed.2d 1296 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.